        Case 4:21-cv-00107-BRW Document 6 Filed 03/29/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

CHRISTOPHER GABLE                                                          PLAINTIFF

VS.                              4:21-CV-00107-BRW

UNITED STATES PROBATION                                                    DEFENDANTS
SERVICES, et al.


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 29th day of March, 2021.



                                          Billy Roy Wilson_________________
                                          UNITED STATES DISTRICT JUDGE




                                             1
